
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 120
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2009
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Women’s Health Week, and for other purposes.
	
	
		Whereas women of all backgrounds should be encouraged to
			 greatly reduce their risk of common diseases through preventative measures,
			 such as engaging in regular physical activity, eating a nutritious diet, and
			 visiting a healthcare provider to receive regular check-ups and preventative
			 screenings;
		Whereas significant disparities exist in the prevalence of
			 disease among women of different backgrounds, including women with
			 disabilities, African-American women, Asian/Pacific Islander women, Latinas,
			 and American Indian/Alaskan Native women;
		Whereas healthy habits should begin at a young age;
		Whereas preventative care saves Federal dollars designated
			 for health care;
		Whereas it is imperative to educate women and girls about
			 key female health issues;
		Whereas it is recognized that offices of women’s health
			 within the Department of Health and Human Services, the Food and Drug
			 Administration, the Centers for Disease Control and Prevention, the Health
			 Resources and Services Administration, the National Institutes of Health, and
			 the Agency for Healthcare Research and Quality provide services that support
			 women’s health research, education, and other services that benefit women of
			 all ages, races, and ethnicities;
		Whereas the annual National Women’s Health Week begins on
			 Mother’s Day and celebrates the efforts of national and community organizations
			 working with partners and volunteers to improve awareness of key women’s health
			 issues; and
		Whereas in 2009, the week of May 10 through May 16 is
			 designated National Women’s Health Week: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 importance of preventing diseases that commonly affect women;
			(2)supports the goals
			 and ideals of National Women’s Health Week;
			(3)calls on the
			 people of the United States to use National Women’s Health Week as an
			 opportunity to learn about the health issues women face;
			(4)calls on the women
			 of the United States to observe National Women’s Check-Up Day by receiving
			 preventative screenings from their health care providers; and
			(5)recognizes the
			 importance of Federal, State, and private programs that provide research and
			 collect data on common diseases in women.
			
	
		
			Passed the House of
			 Representatives May 19, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
